Case 1:19-cv-00007-CBA-VMS Document 101 Filed 07/15/19 Page 1 of 1 PageID #: 7255



  July 15, 2019
  VIA E-MAIL
  Gary M. Osen
  Osen LLC
  1441 Broadway; Suite 6022
  New York, NY 10018
  Email: gosen@osenlaw.com

  Re: Bartlett, et al. v. Société Générale de Banque au Liban S.A.L., et al., 19-cv-007 (E.D.N.Y.)
  Dear Attorney Osen:
         We represent Société Générale de Banque au Liban S.A.L. (“SGBL”), one of the
  Defendants in the above-referenced matter. Pursuant to Section 3(D) of The Honorable Carol
  Bagley Amon’s Individual Motion Practices and Rules, attached please find:

        1. Notice of Motion to Dismiss;

        2. Declaration of Michael J. Sullivan dated July 15, 2019 (with Exhibits A & B); and

        3. Supplemental Memorandum of Law in Support of SGBL’s Motion to Dismiss.

           If you have any questions or concerns, please do not hesitate to contact our office.


                                                        Sincerely,

                                                        /s/ Michael J. Sullivan
                                                        Michael J. Sullivan


  cc:      Honorable Carol Bagley Amon (via ECF without attachments)




          13321 North Outer Forty Road • Suite 300 • St. Louis, MO 63017 • Tel: 314 863 7001 • Fax: 314 863 7008

                                             www.AshcroftLawFirm.com
                                       Austin • Boston • St. Louis • Washington, DC
